Citation Nr: 1736150	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO denied both the Veteran's request to reopen his claim for service connection for PTSD and his service connection claim for TBI.  In July 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013. 

In April 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In February 2015, the Board reopened the previously denied service connection claim for PTSD and remanded the issues of service connection for PTSD and TBI to the RO for additional development.  

FINDINGS OF FACT

1.  In a July 2016 rating decision, the RO granted the Veteran's claim for service connection for PTSD.

2.   All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.


3.  Although the Veteran suffered head trauma n service, no TBI was shown in service, and the weight of the competent, probative evidence is against finding of a medical nexus between  any current cognitive disorder and service residual to alleged TBI .  



CONCLUSIONS OF LAW

1.  As the July 2016 award of service connection for PTSD resolved the claim for service connection for PTSD, there remains no case or controversy with respect to this claim affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).

2.  The criteria for service connection for a TBI are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the June 2011 denial of service connection for PTSD, in a subsequent rating decision issued in July 2016, the RO granted service connection for PTSD.  Under these circumstances, the Board finds that the service connection claim for PTSD, which was formerly in appellate status prior to the above referenced RO rating decision, has been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4 with respect to the claim.  In the absence of any justiciable question, the appeal as to the claim for service connection for PTSD must be dismissed.

II. Due Process Considerations for Claim Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Here, in a May 2010 letter issued prior to the June 2011 rating decision on appeal, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that impacts those determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006):  Hence, the May 2010 letter meets the VCAA's content and timing of notice requirements.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claim. Available service treatment records (STRs) and post service VA treatment records have been obtained.  The Veteran referred to in-service hospital treatment during  the April 2013 Board hearing, but could not identify the name, date or location of the hospital so as to facilitate a meaningful search.  See April 2013 Board hearing transcript, p. 10.  See also 8 C.F.R. § 3.159(c).  In February 2015, the Social Security Administration (SSA) indicated that it did not have any records for the Veteran.  Also of record is the report of a an April 2016 VA TBI examination, documenting  review of the claims file, clinical evaluation, and medical opinion accompanied by a complete rationale.  The Board finds that no further action on the claim, prior to appellate consideration, is required.

As for the April 2013 Board hearing, the transcript reflects that, during the hearing, the undersigned identified the issues then on appeal, to include the issue herein decided, and  pertinent testimony was elicited regarding the nature and etiology of, and treatment for, the Veteran's alleged TBI.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence , the Veteran submitted additional evidence at the time of the hearing, and the Board subsequently sought further development of the claim based, in part, upon the Veteran's hearing testimony.  The hearing was legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010), 

In the February 2015 remand, the AOJ was directed to obtain New York VA Medical Center (VAMC) records from June 2011 forward, and SSA records; request that the Veteran identify or furnish any additional evidence to consider; furnish a VA examination, and readjudicate the claims.  The AOJ obtained the requested VA treatment records and, pursuant to a request for records, received a negative SSA response in February 2015.  In a February 2015 letter, the AOJ requested that the Veteran identify any additional evidence for consideration, but did not receive a response to warrant additional development for private medical records.  An April 2016 VA TBI examination report , with opinion as to diagnosis and etiology, has been obtained.  The AOJ readjudicated the claim in a July 2016 SSOC.  As the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required in connection with this claim.  Notably, neither the Veteran, nor his attorney, has raised any specific issues regarding any notice or assistance provided (or not provided) with respect to this claim.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . .  to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Accordingly, the Veteran is not prejudiced by the Board proceeding to a decision on the remaining claim on appeal, at this juncture.  


II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-57 (1990).

Service treatment records (STRs) dated in March 1965 reflects that the Veteran was in an accident and believed he was knocked unconscious for a moment.  The clinician commented that there was no apparent sequela.  Neurological observation was within normal limits and no other injury was observed.  The next day, a skull X-ray report was deemed negative.  However, the Veteran reported neck stiffness.  July 1965 physical examination for separation reflected that the Veteran's head, face, neck and scalp were clinically examined and deemed normal.  The accompanying Report of Medical History reflects that the Veteran denied having or ever having had epilepsy, depression or excessive worry, and loss of memory or amnesia.  

October 2004 VA psychiatric treatment records show that the Veteran had longstanding psychiatric symptoms of depression and anxiety without treatment.  As relevant, clinical evaluation showed remote and recent memory was intact.  The clinician diagnosed probable major depression and rule out bipolar disorder.

In April 2005, the Veteran reported that he was mugged in service and sustained a concussion, loss of teeth, shock and recurrent nightmares.  He also had another concussion from a motor vehicle accident (MVA).  

In March 2006, the Veteran stated that he was mentally affected by the mugging.  He also described being in a "very bad" 1965 MVA.  He reported a longstanding history of psychiatric symptoms, including irritability and aggressive behaviors.

March 2006 VA psychiatric treatment records document  that the Veteran had partial improvement in symptoms.  Clinical evaluation indicated that remote and recent memory was intact.  The prior diagnoses were maintained with the addition of PTSD.

In April 2007, the treating VA Mental Health (MH) clinician submitted a letter.  He noted the severe MVA and current psychiatric symptoms of depression, nightmares, flashbacks and severe anxiety.  He reported that the Veteran maintained a strict psychiatric medication regimen.  

In December 2008, a treating VA Social Worker submitted a letter.  He recounted the in-service stressors of a severe MVA and mugging.  He related intrusive memories and sleep problems, depression, rage, irritability and severe anxiety to these military stressors.  

In February 2010, the Veteran again reported that he had a concussion from the in-service mugging.  He stated that he only had private dental treatment for injuries sustained during the mugging.  However, others commented on his obvious injuries that were indicative of a severe assault.  He also reported that he did not seek medical treatment following the in-service MVA due to fear of being financially responsible for the wrecked vehicle.  Instead, he had five days of bed rest to recover.  

September 2010 VA primary care record show that the Veteran complained about chest and back soreness.  Clinical examination was grossly normal.  No pertinent neurology history or assessment was given.  

January 2013 VA treatment records reflect that the Veteran was being treated a private facility for an unspecific medical problem.  His family was concerned about possible brain damage and coordination problems.  

March 2013 VA treatment reports include a brain magnetic resonance imaging (MRI) report.  It found encephalomalacia of the right temporoparietal lobe, which may be due to old trauma or infarct.  

In March 2013, a treating VA psychiatrist reviewed the brain MRI report.  He stated the likelihood of the prior TBI being due to head trauma and resulting in PTSD was much more likely than a history for stroke.   

During the April 2013 hearing, the Veteran reported that he was assaulted while stationed in Toole, France.  He was driving a truck with supplies to Germany.  On his way, he pulled over to approach several bystanders to ask for directions.  He could not understand the language and felt threatened.  He immediately tried to return to his truck, but one of the bystanders hit him in the back of his head.  He was beaten up.  He managed to get back to the truck and returned to Toole without making the delivery.  The next day he sought dental treatment.  His sergeant advised him not to report the incident since it occurred off base and threatened him with a court-martial if he did so.  Consequently, he did not seek further medical treatment, nor did he report it to his chain of command.  Another traumatic incident occurred when the Veteran's truck hit a tree.  He cited icy conditions as the reason for the MVA.  He sustained unspecified injuries and was hospitalized.  When he left the hospital, his sergeant again advised him not to report the MVA.  Since service, the Veteran reported that he had significant psychiatric type symptoms for many years and had developed memory problems.  

May 2013 VA neuropsychology consultation indicates that the Veteran had a longstanding history of psychiatric symptoms and alcohol abuse.  The Veteran reported having memory problems for years, but believed they were exacerbated following a recent fall.  The clinician noted the February 2013 brain MRI study, psychiatric history and medication regimen. The Veteran reported a history of remote head injury during service from a MVA with loss of consciousness.  Recently, he had sustained a head injury in January 2013 following a fall associated with alcohol intake.  He was treated for alcohol withdrawal.  His family members noticed memory and concentration problems following this fall.  The Veteran's daughter reported that some decline was noticed in the context of family deaths approximately two years ago, but had worsened since January 2013.  Clinical interview and neuropsychological testing were conducted.  The clinician diagnosed mild cognitive impairment and advised that the current evaluation be employed to establish baseline symptoms.  

August 2013 VA primary care records included an assessment for memory problems.  The clinician noted the mild cognitive impairment diagnosis from the May 2013 neuropsychiatric testing report.  

February 2014 VA neurology clinic records showed that the Veteran had a history of memory difficulties.  The brain MRI report suggested trauma or infarct.  The Veteran reported a long history of memory difficulties, particularly with word and name finding.  It had slightly worsened over the years and was more noticeable after the January 2013 fall.  Overall, it had stabilized.  Clinical interview and neurological examination were performed.  The clinician continued the mild cognitive impairment assessment and did not recommend further intervention.  

December 2015 VA neurology clinic records indicate that the Veteran continued to have short term memory problems.  Neurological evaluation was performed.  The clinician continued the assessment of mild cognitive impairment.  She commented that the Veteran had a history of head trauma, though vascular dementia was certainly possible given the old infarct and right temporoparietal lobe.  

In April 2016, the Veteran was afforded a VA TBI examination.  The examiner declined to assign a TBI diagnosis.  The Veteran reported injuring his head during a MVA.  He reported losing coconsciousness and subsequent medical treatment.  He did not recall the circumstance of treatment or diagnosis.  However, he reported being placed on limited duty.  He complained about memory problems and was unsure when they began.  The examiner reviewed the May 2013 neuropsychological test results and February 2013 brain MRI report.  She provided a negative medical opinion.  She considered the Veteran's reports about the MVA.  However, STRs weighed against the presence of any residuals.  She cited the July 1965 clinical examination and Report of Medical History.  As for the March 2013 MRI report, she indicated that the imaging revealed a likely stroke/infarct etiology as the right sided brain lesion followed the left middle cerebral vascular territory.  She further noted the Veteran had multiple risk factors for stroke.  She also explained that post traumatic changes on the contralateral side or in the frontal lobes were typical sites for traumatic intracranial injury and these areas were not implicated.  As to the Veteran's reports of longstanding memory complaints in VA treatment records, she reported that individuals with mild TBI typically recovered within a year of injury and did not worsen over time.  She noted that the Veteran had multiple psychiatric disorders and these were part of a co-morbid mental disorder as opposed to TBI residuals.  She cited the current cognitive test results.  

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence weighs against an award of  service connection for the claimed TBI,

The Veteran asserts that he has TBI residuals from in-service head injuries.  He is competent to report the circumstances of his service and his reports concerning head trauma have been considered.  However, in this particular case, establishing current cognitive symptoms as a TBI residual from remote head trauma raises questions concerning an internal medical process that extends beyond an immediately observable cause-and-effect relationship.  It is the type of etiology or nexus that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n.4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.  As the Veteran is not shown to possess the medical training or expertise to competently opine as to either identifying an in-service TBI or its residuals, his assertions in this regard have no probative value.

As for the competent medical evidence, there are two conflicting medical opinions of record  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri, 4 Vet. App. 467; Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the April 2016 VA examiner to be most persuasive as it includes a detailed rationale based upon examination of the Veteran and a comprehensive review of the record.  Id.; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

The favorable medical opinion  evidence supporting the claim is limited to the March 2013 letter from the treating VA psychiatrist.  It is unclear as to whether the VA psychiatrist conducted a complete review of the record.  The VA psychiatrist provides a conclusory explanation as to why the findings from the MRI brain report support a trauma etiology.  It is countered by the detailed discussion from the April 2016 VA examiner as noted below.  Due to the limited rationale in comparison with the April 2016 VA medical opinion, the Board finds that the March 2013 letter is not persuasive to establish in-service TBI or any residuals.   Id.   

The April 2016 VA medical opinion weighs against the claim.  The VA examiner is qualified a neurologist.  She expresses a negative medical opinion and provides a detailed medical explanation as to why a remote head injury is not indicated by the record.  She explains why the February 2013 brain MRI report is more consistent with an infarct/ stroke than remote traumatic head injury.  She also explains how the Veteran's longstanding memory complaints are not necessarily indicative of a remote head injury as mild TBI individuals generally have stable function.  The Board finds the April 2016 VA medical to be highly probative as it is premised upon complete review of the record with a highly detailed medical rationale.  See Nieves-Rodriguez , 22 Vet. App at  304.

For all the forgoing reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and service connection for claimed TBI must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55-57.


ORDER

The appeal as to the claim for service connection for PTSD is dismissed.

Service connection for TBI is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


